Order denying motion to vacate or modify notice of examination before trial reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted to the extent of efiminating the 20th item of the notice. Examination to proceed on five day’s notice at place and hour stated in the order. The item in question requires an examination as to the amount of money collected as rent by appellant, Kurtz, and the disbursements therefrom. Such an examination would involve an accounting, which should not be allowed. (De Rapalie v. Gavin, 209 App. Div. 883; Slaughter v. Turkel, 146 id. 620.) Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.